      Case: 5:20-cv-02560-JRA Doc #: 14 Filed: 05/25/21 1 of 1. PageID #: 116




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CSX Transportation, Inc.

                               Judgment Creditor,
                v.
                                                           CASE NO: 5:20-cv-02560-JRA
 B&G Futures, Inc.

                               Judgment Debtor.

            COURT ORDER AND NOTICE OF GARNISHMENT

TO:    JPMorgan Chase Bank, N.A.
       Court Orders & Levies, P.O. Box 183164, Columbus, OH 43218, GARNISHEE.

       The judgment creditor in the above case has filed an affidavit, satisfactory to the
undersigned, in this court stating that you have money, property, or credits, other than personal
earnings, in your hands or under your control that belong to the judgment debtor, and that some of
the money, property, or credits may not be exempt from garnishment under the laws of the State
of Ohio or the laws of the United States.

        You are therefore ordered to complete the “ANSWER OF GARNISHEE” in section (B) of
this form. Return one completed and signed copy of this form to the clerk of this court together
with the amount determined in accordance with the “ANSWER OF GARNISHEE” prior to the
following date on which a hearing is tentatively scheduled relative to this order of garnishment:
June 22, 2021, at 11:00 a.m. via telephone. Deliver one completed and signed copy of this form
to the judgment debtor and keep the other completed and signed copy of this form for your files.

        The total probable amount now due on this judgment is $346,494.16. The total probable
amount now due includes the unpaid portion of the judgment in favor of the judgment creditor,
which is $346,494.16; interest on that judgment and, if applicable, prejudgment interest relative to
that judgment at the rate of %12 per annum payable until that judgment is satisfied in full; and
court costs in the amount of $454.00

        You are also ordered to hold safely anything of value that belongs to the judgment debtor
and that has to be paid to the court, as determined under the “ANSWER OF GARNISHEE” in
section (B) of this form, but that is of such a nature that it cannot be so delivered, until further
order of the court.

 /s/ Kathleen B. Burke                           May 25, 2021
___________________________________________________________
Magistrate Judge Burke                                Date
